Citation Nr: 1316003	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  08-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for an asbestos-related lung disease and, if so, whether service connection is warranted.

2.  Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1958. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for an asbestos-related lung disease and denied service connection for rhinitis. 

In March 2013, the Veteran testified before the Board at a hearing held at the RO. Following the hearing, the Veteran submitted medical evidence with a waiver of RO jurisdiction.  Thus, the Board can consider the new evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an asbestos-related lung disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for an asbestos-related lung disease was previously denied in September 2000 rating decision.  The Veteran did not appeal the decision and it is final.

2.  Evidence added to the record since the September 2000 denial is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim.

3.  In resolving the benefit of the doubt in favor of the Veteran, the Veteran's rhinitis began in service.


CONCLUSIONS OF LAW

1.  The September 2000 rating decision that denied service connection for an asbestos-related lung disease is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).

2.  The evidence received since the September 2000 rating decision is new and material to reopen the Veteran's claim for service connection for an asbestos-related lung disease.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Rhinitis was incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for an asbestos-related lung disease and to grant the claim of entitlement to service connection for rhinitis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the claim for service connection for an asbestos-related lung disease is deferred pending additional development consistent with the VCAA.


New and Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for a an asbestos-related lung disease in a September 2000 rating decision.  The Veteran did not appeal the decision and thus it is final.  38 U.S.C.A. §§ 7103 (West 2002); 38 C.F.R. § 20.1103. 

Although the RO determined in a September 2006 rating decision that new and material evidence sufficient to reopen the claim had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

By way of history, in January 2000, the Veteran submitted a claim for service connection for an asbestos-related lung disease, stating that he was exposed to asbestos while working in old barracks in Fort Dix, New Jersey.  Private records were obtained demonstrating that in August 1984, the Veteran was evaluated for asbestos.  He reported that he was exposed to asbestos in the late 1950s and early 1960s when taking asbestos off a railroad boiler, when working in a shipyard, and then around steam engines for the railroad.  He reported a history of possible pleurisy three or four years previously.  In February 2000, he submitted a statement that he was exposed to asbestos in service when stationed in McPherson, Georgia, where his duties included fixing telephone lines.  He stated that the building in which he worked had asbestos-covered telephone cables and wiring.  He also would go to base homes and fix telephone wiring which necessitated working in spaces that had asbestos.  At a March 2000 VA examination, the Veteran reported that following service he worked in shipyard construction and for the railroad.  He was asymptomatic on examination.  In a September 2000 rating decision, the RO denied the Veteran's claim, stating that the claim was not well-grounded because there was no indication of a respiratory disorder in service or that he had a current asbestos-related disease related to conditions in service.

The claim of entitlement to service connection for an asbestos-related lung disease may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen his claim in July 2005.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In support of his application to reopen the claim, the Veteran submitted numerous articles and other documents describing the history of asbestos in the work place and the pathology of asbestos-related diseases.  For example, he has submitted articles describing the need for a respirator when working around hazardous materials, pages from the Asbestos Resource Center stating that telephone linemen would come into contact with asbestos insulation around electrical products, manuals from the Army describing proper safety and health precautions, which, in a 1986 publication, listed floor tiles as a known asbestos hazard, a history of asbestos in the workplace, a publication from the Department of Health and Human Services describing the toxicology of asbestos, a list of asbestos-containing materials such as vinyl floor tile, asphalt floor tile, and electrical wiring insulation, and a report stating that Fort Devons, Massachusetts, where he was stationed, was being investigated for effects from a nearby landfill that housed asbestos.  Private treatment records were also submitted and obtained which demonstrated a February 2005 diagnosis of asbestos-related pulmonary disease with a history of exposure reported by the Veteran, as well as a September 1969 chest x-ray which was negative.  Additionally, the Veteran has put forth new contentions with regard to asbestos exposure, including buffing and scraping asphalt and vinyl tiles at his duty stations, repairing phone lines that were wrapped in asbestos, crawling in constricting spaces at base homes that had spray-asbestos, and other conditions.  The above-listed evidence, specifically the research pertaining to possible asbestos exposure as a lineman and asbestos near Fort Devons, is new in that it was not previously considered by agency decision makers.  The Board finds that it is also material because the evidence may assist the Veteran is demonstrating that he was exposed to asbestos while in service and that such exposure lead to his current lung disease.  Therefore, as those necessary elements to substantiate a claim for service connection have been presented, the Board finds that new evidence has been received to substantiate the Veteran's claim.  Accordingly, the claim for service connection for an asbestos-related lung disease is reopened.

Service Connection

The Veteran contends that he has suffered from rhinitis since service and that his service records document the onset of his rhinitis. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Such regulations do not pertain to the Veteran's claim for rhinitis.  Thus, credible lay and medical evidence can demonstrate continuous symptoms since service.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Again, rhinitis is not included on this presumptive list.

The Veteran contends that he has suffered from chronic rhinitis ever since service.  The National Personnel Records Center has found that the Veteran's service treatment records are not available because they were destroyed by a 1973 fire.  In cases such as this, the Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, however, the claims file includes one official service record, a June 1958 separation examination, and that record lists a diagnosis of rhinorrhea.  A June 1984 post-service record shows a diagnosis of chronic rhinitis.  An April 2005 private record lists a diagnosis of rhinitis.  The Veteran was noted to suffer from chronic rhinitis.  

In this case, the Veteran's service treatment records are largely missing.  The one available record demonstrates that he suffered from rhinorrhea while in service.  Available records since service demonstrate an ongoing diagnosis of chronic rhinorrhea, as shown to have been ongoing in the 1980s and more recently.  Those records objectively establish continuous symptoms since service.  On a subjective level, the Veteran has consistently stated that he has suffered from rhinitis since service, had not noticed those symptoms prior to service, and believed that his current rhinitis began in service.  As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology of his rhinitis.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Rhinitis is the type of disability that a lay person can observe through their senses, such as symptoms of congestion and sneezing.  In that regard, the Veteran is competent to state that he has suffered from such symptoms since service. 
The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting the view that a lay person is not competent to provide testimony regarding nexus).  In this particular case, the Board finds the Veteran's statements of continuous symptoms to be both competent and credible, as they comport with his service records and the post-service medical records dated in 1984 and 2005 which show ongoing, chronic rhinitis.  Thus, the Board concludes that the Veteran's reports are sufficient to establish a positive nexus for rhinitis.  Therefore, when affording the Veteran all reasonable doubt, the Board finds that his rhinitis began in service, thus, service connection for rhinitis is allowed. 

ORDER

New and material evidence having been received, the claim for service connection for an asbestos-related lung disease is reopened; to that extent only, the appeal is allowed.

Service connection for rhinitis is granted.


REMAND

Additional development is necessary prior to further disposition of the claim for service connection for an asbestos-related lung disease. 

The Veteran has been diagnosed with asbestos-related pleural disease, as noted in a June 2007 private record.  The Veteran's DD-214 demonstrates his military occupational specialty as a dial central office repairman.  His service treatment records are largely unavailable, but on service separation he was diagnosed with rhinorrhea.  The Veteran contends that he was exposed to asbestos in service in a number of ways: when he worked as a telephone line repairmen he worked with wiring and cables that were asbestos-covered, when he went to base homes to install or repair telephone wiring he was exposed to asbestos in crawl spaces, generally when he worked he had to move tiles or work around heating pipes all of which when touched would flake, and when he was stationed at various forts he was tasked with buffing and scraping asphalt or vinyl floor tiles which may have contained asbestos.  He contended at his hearing that following service, he worked for the railroad as a laborer and then as a fireman, but did not worked in a steam room or shipyard.  

However, a June 1984 private record demonstrates his report that in 1962, he steam cleaned engines, that from 1955 to 1958, dates that conflict with his service dates, he worked for the railroad and tore asbestos off of railroad boilers, and that he had also worked in a shipyard.  He was assessed to have had asbestos exposure from the railroad and shipyard work.  In February 2005, he reported to his private physician that he had asbestos exposure in service when handling cables and being around tiles with asbestos, and post-service when he worked in a shipyard from 1959 to 1961 as a machinist, and then when he worked for the railroad in the late 1950s and early 1960s around boilers and pipes.  

A September 1969 private record in conjunction with meningitis treatment shows a negative chest x-ray.

The VA Adjudication Procedure Manual, M21-1 (M21-1), and opinions of the Court and VA General Counsel  provide guidance in adjudicating asbestos claims.  The applicable section of Adjudication Procedure Manual M21-1 notes some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, military equipment, etc.  Exposure to any simple type of asbestos is unusual except in mines and mills where the raw materials are produced.  See Adjudication Procedure Manual, M21-1, Part VI, 7.21 (b)(1).  

The Manual M21-1 does not create a presumption of exposure to asbestos solely from a particular occupation.  Rather, it contains guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment v. West, 13 Vet. App. 141, 146 (1999).  See also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.  Under this list, the Veteran's military occupational specialty and described duties do not suggest major exposure to asbestos.  However, while a lay person, the Veteran is competent to state that he was exposed to asbestos in service.  McGinty v. Brown, 4 Vet. App. 428 (1993).  He has also submitted research and articles to suggest such exposure.  Consequently, the VA administrative protocols governing asbestos exposure are applicable to his claim.  Ennis v. Brown, 4 Vet. App. 523 (1993).  In that regard, the Veteran has provided persuasive evidence that he was exposed to asbestos, and thus further clarification of any exposure should be completed on remand.  Also on remand, the Veteran should be afforded a VA examination to determine whether his current respiratory disease was caused or aggravated by his service, to include asbestos exposure, as such opinion has not been obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Submit a copy of the relevant documents in the Veteran's claims folder to the service department, or other appropriate authority, and request verification of whether the Veteran's activities during service would have exposed him to asbestos.  Include his specific assertions of in-service asbestos exposure when:  he worked as a telephone line repairmen repairing wiring and cables that were asbestos-covered, when he went to base homes to install or repair telephone wiring and was exposed to asbestos in crawl spaces, generally when he moved tiles or worked around heating pipes that flaked when touched, and when he was stationed at various forts, to include Fort Dix, New Jersey, Fort Monmouth, New Jersey, Fort Jackson, South Carolina, Fort McPherson, Georgia, and Fort Devons, Massachusetts, and was tasked with buffing and scraping asphalt or vinyl floor and ceiling tiles which may have contained asbestos.   

2.  After the opinion from the service department has been obtained, schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any current respiratory disability.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record.  Specifically, the examiner should address the following question:

State whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disability, to include asbestos-related pleural disease, was caused or aggravated by the Veteran's reported exposure to asbestos in service.  The examiner should take into account all records in the claims file, including the 1969 negative chest x-ray and 1984 asbestos examination demonstrating post-service asbestos exposure.  The examiner should also take into account the Veteran's possible in-service asbestos exposure, as outlined by the service agency and the research and contentions submitted by the Veteran, and his post-service exposure.

3.  Then, readjucdicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


